Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/21 has been entered.
 Response to Amendment
The amendments to the claims filed 6/7/21 were received and have been entered.
Claim 1 has been amended. Claims 2-4, 6 and 10-17 have been canceled. 
The applicant's reply overcome the Vandermeijden rejection 
Reasons for Allowance
Claims 1, 5, 7-9 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record, either singularly or in combination, does not fairly teach or suggest an electronic apparatus including limitation “wherein the switching circuit comprises: a first switch to control a connection between the first sensing line and the driving circuit; a second switch to control a connection between the second sensing line and the driving circuit; and a third switch to control a connection between the first sensing line and the second sensing line, wherein in the first mode, the first switch and the third switch are turned on and the second switch is 
The prior art of record, either singularly or in combination, fails to anticipate or renders the above quoted limitation obvious.  This patentable distinction has been added to the independent claim 1, and renders it allowable.
Dependent claims 5, 7-9 and 18-20 are also allowable as discussed with respect to independent claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Thursday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: June 21, 2021